Citation Nr: 1447106	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C with cirrhosis of the liver prior to March 25, 2013, and to a rating in excess of 20 percent thereafter.


(The matter of entitlement to service connection for a lumbar spine disorder; a rating in excess of 30 percent for residuals of a gunshot wound to the head; a rating in excess of 10 percent for the right ankle; a rating in excess of 50 percent for posttraumatic stress disorder (PTSD); and an effective date earlier than April 29, 2002, for the award of a total rating based upon individual unemployability (TDIU) due to service-connected disability is the subject of a separately docketed Board decision).


REPRESENTATION

Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that granted service connection for hepatitis C with cirrhosis of the liver and assigned an initial noncompensable evaluation effective August 4, 2003.  A more recent May 2013 Decision Review Officer (DRO) decision assigned a 20 percent rating for this disability, effective March 25, 2013 (date of VA examination).  As this case remains in appellate status, the Board has construed the appellate claim on the title page to reflect this development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2009.  A transcript of the hearing is of record.

In March 2012, the Board remanded this case for further development, to include a new VA examination to evaluate the Veteran's service-connected hepatitis C with cirrhosis of the liver.  The examination was accomplished in March 2013 and the Board finds it is adequate for rating purposes.  All other development directed by the Board's remand on this issue appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the record reflects his hepatitis C with cirrhosis of the liver has been manifested by daily fatigue throughout the pendency of this case.

2.  The Veteran's service-connected hepatitis C with cirrhosis of the liver has not been manifested by anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes as defined by VA (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.

3.  Although the Veteran has identified residual manifestations of his service-connected hepatitis C with cirrhosis of the liver as including ascites, portal hypertension, hepatic encephalopathy, hemorrhage from varices, portal gastropathy, and thrombocytopenia; the preponderance of the competent medical evidence is against his having such symptoms due to this service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the Veteran's service-connected hepatitis C with cirrhosis of the liver for period prior to March 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354-7312 (2013).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected hepatitis C with cirrhosis of the liver are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.112, 4.114, Diagnostic Code 7354-7312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

This appeal arises from a disagreement with the initial rating assigned following the establishment of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes the Veteran was sent adequate notification in this case via letters dated in October 2004, August 2007, and April 2012.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the February 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing symptoms of his service-connected hepatitis C with cirrhosis of the liver which are not demonstrated by the evidence already of record.

The Board also notes the Veteran was accorded VA medical examinations in February 2005, March 2008, and March 2013 that evaluated his service-connected hepatitis C with cirrhosis of the liver.  The Board also requested a medical expert opinion from a member of the Veterans Health Administration (VHA), which was promulgated in February 2011.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  However, the Board previously determined that the March 2008 VA examination, and the February 2011 VHA opinion, failed to sufficiently identify all of the residual manifestations of the Veteran's hepatitis C with cirrhosis of the liver.  It is also noted that the latter focused on the etiology of the current disability, which has already been adjudicated in the Veteran's favor.  No such inadequacies are demonstrated with respect to the February 2005 or March 2013 VA examinations, nor has the Veteran indicated this service-connected disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned February 2009 Board hearing, it was held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the hepatitis claim, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of "staged" rating(s) with respect to his service-connected hepatitis C with cirrhosis of the liver.

With regard to the Veteran's request for a higher schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 7354 governs the evaluation of hepatitis C (as well as non-A, non-B hepatitis).  Under this Code, a 10 percent rating requires that the disease be productive of intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past twelve-month period.  A 20 percent rating is warranted if the hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  Further, a 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly.  Finally, a 100 percent rating requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.114.

Note (1) to this Codes states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See § 4.14.)

Note (2) to this Code provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114. 

For purposes of evaluating conditions, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

The Board observes that the May 2013 DRO decision assigned a 20 percent rating for the Veteran's hepatitis C with cirrhosis of the liver pursuant to Diagnostic Code 7354 based upon a finding of daily fatigue, to include on the March 2013 VA examination.  However, the Veteran also reported daily fatigue on the February 2005 VA examination.  Treatment records dated in February 2008 do note he denied fatigue.  Nevertheless, this appears inconsistent with the other evidence of record.  For example, even though the Veteran criticized the adequacy of the March 2008 VA examination, it did note that the most frequent complaint was fatigue.  He also described fatigue in his February 2009 hearing testimony.  As already noted, he was found to have fatigue on the more recent March 2013 VA examination.  Therefore, it does appear he has consistently had complaints of fatigue throughout the pendency of this case.  Although the notation that he denied fatigue in February 2008 raises the question of whether it was daily or intermittent throughout this period, the Board reiterates the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving reasonable doubt in favor of the Veteran, the record reflects his hepatitis C with cirrhosis of the liver has been manifested by daily fatigue throughout the pendency of this case.  As such, he is entitled to at least a rating of 20 percent pursuant to Diagnostic Code 7354 prior to March 25, 2013.

With respect to whether a rating in excess of 20 percent is warranted in this case, the Board finds that the Veteran's service-connected hepatitis C with cirrhosis of the liver has not been manifested by anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes as defined by VA (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  

The Board acknowledges the Veteran indicated at his February 2009 hearing that he had lost weight since the 1990s and that his weight had fluctuated from 200 to 140/135 pounds.  However, he also acknowledged his weight had stabilized within a 10 pound range.  See Transcript p. 22.  The January 2005 VA examination report reflects that he reported gaining15 pounds in the past year, and that his weight was noted as being 177 pounds at that time.  The March 2008 VA examination shows his weight as 168 pounds.  Although the Veteran criticized this examination for not fully noting his hepatitis C and cirrhosis symptoms, he does not appear to have contested the accuracy of his weight.  The most recent VA examination in March 2013 included boxes for the examiner to check if the Veteran did have symptoms of anorexia, weight loss, and/or hepatomegaly; and the examiner did not check these boxes which indicates no such symptoms were present.  Moreover, it was explicitly stated he did not have incapacitating episodes.  Nothing in the other evidence of record indicates he has such symptoms.  Therefore, he is not entitled to a rating in excess of 20 percent pursuant to the criteria found at Diagnostic Code 7354.

The Board acknowledges the Veteran contends, to include at the February 2009 hearing, that his service-connected disability was more appropriately evaluated based upon cirrhosis under Diagnostic Code 7312; and he has identified residual manifestations as including ascites, portal hypertension, hepatic encephalopathy, hemorrhage from varices, portal gastropathy and thrombocytopenia.  However, to the extent the Veteran is competent to describe such symptoms, competent medical evidence is required to relate such symptoms to a specific disability to include his service-connected hepatitis C with cirrhosis of the liver.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  As such, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  The Board further finds that the preponderance of the competent medical evidence is against his having such symptoms due to this service-connected disability.  For example, the March 2013 VA examiner explicitly found the Veteran did not have any current signs or symptoms due to his cirrhosis of the liver.  As already indicated, this examination report included boxes for the examiner to check if he did have such symptoms and the examiner did not check these boxes.  The examiner also indicated in a May 2013 addendum that the Veteran's thrombocytopenia was not secondary to the service-connected disability.  Moreover, the examiner explicitly stated that the symptoms only included fatigue which was due to age and cirrhosis of the liver; and symptoms of arthralgia which was due to degenerative disc disease of the cervical and lumbar spines, and degenerative joint disease of the right knee.  Thus, a rating in excess of 20 percent under Diagnostic Code 7312 is not warranted in this case.

In view of the foregoing, the Board finds that the Veteran is entitled to a 20 percent rating for the period prior to March 25, 2013; and that he is not entitled to schedular rating in excess of 20 percent.  The Board notes that it took into account the possibility of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra, but found no distinctive period(s) where the service-connected disability met or nearly approximated the criteria for a rating in excess of 20 percent.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected hepatitis C with cirrhosis of the liver.  As noted above, the March 2013 VA examination found that the current manifestation was fatigue, which is explicitly contemplated by the schedular criteria.  Although it was also noted he had arthralgia, the examiner attributed this to disabilities of the spines and right knee rather than the service-connected hepatitis C with cirrhosis of the liver.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, the Veteran is already in receipt of a TDIU and the issue of whether he is entitled to an earlier effective date for the assignment of such is addressed in a separately docketed Board decision.  The Board does observe that he is already in receipt of TDIU for a period prior to the establishment of service connection for his hepatitis C with cirrhosis of the liver.  Consequently, the Board concludes no further discussion of TDIU is warranted in this decision.


ORDER

A rating of 20 percent for the Veteran's service-connected hepatitis C with cirrhosis of the liver for the period prior to March 25, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for the Veteran's service-connected hepatitis C with cirrhosis of the liver is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


